Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 211-1 filed 01/25/19   PageID.7884   Page 1
                                    of 15




                         EXHIBIT 1
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 211-1 filed 01/25/19        PageID.7885     Page 2
                                    of 15


                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  LEAGUE OF WOMEN VOTERS                  )
  OF MICHIGAN, et al.,                    )    Case No. 2:17-cv-14148
                                          )
                     Plaintiffs,          )    Hon. Eric L. Clay
                                          )    Hon. Denise Page Hood
                                          )    Hon. Gordon J. Quist
        v.                                )
                                          )    CONSENT DECREE
                                          )
  JOCELYN BENSON, in her official         )
  Capacity as Michigan                    )
  Secretary of State, et al.,             )
                                          )
                     Defendants.          )


  Joseph H. Yeager, Jr. (IN 2083-49)           Mark Brewer (P35661)
  Kevin M. Toner (IN 11343-49)                 GOODMAN ACKER P.C.
  Harmony A. Mappes (IN 27237-49)              17000 West Ten Mile, Second Floor
  Jeffrey P. Justman (MN 390413)               Southfield, MI 48075
  Daniel R. Kelley (IN 30706-49)               Telephone: 248-483-5000
  Matthew K. Giffin (IN 31603-49)              MBrewer@goodmanacker.com
  Irina Vaynerman (MN 0396759)
  FAEGRE BAKER DANIELS LLP
  300 North Meridian Street, Suite 2700
  Indianapolis, IN 46204
  Telephone: 317-237-0300
  Jay.Yeager@FaegreBD.com
  Kevin.Toner@FaegreBD.com
  Harmony.Mappes@FaegreBD.com
  Jeff.Justman@FaegreBD.com
  Daniel.Kelley@FaegreBD.com
  Matt.Giffin@FaegreBD.com
  Irina Vaynerman@FaegreBD.com

                                   Counsel for Plaintiffs
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 211-1 filed 01/25/19   PageID.7886   Page 3
                                    of 15




  Michael J. Hodge (P25146)
  Scott R. Eldridge (P66452)
  MILLER, CANFIELD, PADDOCK
    & STONE, P.L.C.
  One Michigan Avenue, Suite 990
  Lansing, MI 48933
  Telephone: 517-487-2070
  hodge@millercanfield.com
  eldridge@millercanfield.com

  Special Assistant Attorneys General
  And Counsel for Defendant
  Jocelyn Benson, Michigan Secretary of State
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 211-1 filed 01/25/19            PageID.7887      Page 4
                                    of 15


                                        BACKGROUND

          1.   On December 22, 2017, plaintiffs, The League of Women Voters of

  Michigan (“League”) and eleven individual voters, brought this action under U.S.C. §§

  1983 and 1988, alleging that Michigan’s current apportionment plans for the State

  Legislature and Congress (the “Apportionment Plan”), enacted by the Michigan

  Legislature as Michigan Public Acts 128 and 129 of 2011, violate plaintiffs’ Fourteenth

  Amendment Equal Protection Rights and plaintiffs’ First Amendment free speech and

  association Rights. ECF No. 1.

          2.   On May 16, 2018, the Court dismissed plaintiffs’ statewide claims for

  lack of standing but denied the Secretary’s motion to dismiss with regard to district by

  district claims. ECF No. 54.

          3.   Discovery ensued on an accelerated schedule, with the Court being

  presented with and ruling upon a variety of discovery disputes along the way. See, e.g.,

  ECF Nos. 58, 86, 92, 94, 95.

          4.   The Congressional Intervenors joined the case as permissive intervenors

  on August 30, 2018. (ECF No. 103). On December 20, 2018, the Sixth Circuit Court

  of Appeals ordered that the Legislative Intervenors were also permitted to join the

  case.

          5.   Based on the Court’s holding on the motion to dismiss (ECF No. 54)

  and the decision of the Supreme Court in Gill v. Whitford, 138 S.Ct. 1916 (2018), the

  plaintiffs narrowed their list of challenged districts by the time of summary judgment

                                              3
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 211-1 filed 01/25/19               PageID.7888    Page 5
                                    of 15


  briefing and argument. At that time and now, the plaintiffs challenge the following

  districts: Congressional Districts 1, 4, 5 and 7-12; Senate Districts 8, 10-12, 14, 18, 22,

  27, 32, and 36; and House Districts 24, 32, 51, 52, 55, 60, 62, 63, 75, 76, 83, 91, 92, 94,

  and 95 (the “Challenged Districts”).

         6.      Beginning on September 21, 2018, the Parties briefed cross-motions for

  summary judgment. ECF Nos. 117, 119, 121, 126-29, 135. On November 30, 2018,

  the Court entered its opinion and order on the summary judgment motions. ECF

  No. 143. The Court ruled that the plaintiffs had presented evidence of the following,

  sufficient to create triable issues of fact as related to the Challenged Districts:

         • The map drawing process was confidential. ECF No. 143, p. 3.

         • No Democratic representative or interest group ever attended the map

              drawing meetings. Id.

         • The maps were “highly secretive.” Id.

         • The map makers “relied on political data” in drawing the maps, namely,

              population and election data, including election results through the years. Id.

              at 4.

         • Email evidence illustrated that the “profound extent to which partisan

              political considerations” affected the redistricting process. Id. at 5.

         • The “mapmakers efforts proved extremely successful.” Id. at 5. The history

              of Michigan elections from 2012 on reflects that the Apportionment Plan



                                                4
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 211-1 filed 01/25/19          PageID.7889     Page 6
                                    of 15


           provided Republicans with a durable and material advantage in converting

           votes to seats. Id.

        • Individual plaintiffs or Democratic League members lived and voted in each

           of the Challenged Districts. Id. at 18, 22-23.

        • Demonstration maps for each of the Challenged Districts show that the

           mapmakers could have drawn maps that complied with state law as well or

           better than the enacted maps but would be less cracked or packed than in

           enacted map districts. Id. at 15-19.

        • Each League member voter lives in a district that is considerably more

           partisan than many or all of the one thousand simulated districts submitted

           for the same map. Id. at 23.

        • The interests that are at issue in this case are germane to the League’s

           purpose of promoting civic engagement, increasing voter participation and

           defending democracy. Id.

        • The League’s claims do not require the participation of any individual

           League member. Id. at 24.

  The Court held that:

        • The League and the individual plaintiffs have standing on a district-by-

           district basis under Gill v. Whitford. Id. at 17-19.




                                               5
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 211-1 filed 01/25/19                PageID.7890      Page 7
                                    of 15



           • The League has derivative standing for its Fourteenth Amendment claims

                based on the rights of its members, as well as associational standing for its

                First Amendment claims based on its non-dilutionary injuries to its own

                First Amendment Rights. Id. at 29.

           • Plaintiffs’ claims under both the First and Fourteenth Amendments are

                justiciable because judicially manageable standards exist to adjudicate the

                claims. Id. at 30 et seq.

           7.      The Court adopted a three-part discriminatory intent, discriminatory

  effect, and lack of justification test for the Fourteenth Amendment claims. Id. at 34.

  The Court ruled that the plaintiffs had provided sufficient evidence to support their

  claim under that standard for trial purposes. Id. at 35. In particular, the Court held that

  the standards are judicially manageable. Id. at 36.

           8.      Finally, the Court held that plaintiffs had also established the

  justiciability of their First Amendment claims, adopting the following three-prong

  standard: (1) specific intent to “burden individuals or entities that support a

  disfavored candidate or political party;” (2) injury (that the districting plan in fact

  burdened the First Amendment rights of such persons), and (3) causation (that absent

  the Legislature’s intent, the “concrete adverse impact would not have occurred”). Id.

  at 38.




                                                 6
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 211-1 filed 01/25/19                PageID.7891      Page 8
                                    of 15


         9.     This matter is set for trial beginning February 5, 2019 for seventeen (17)

  trial days. The cost of such trial will be substantial for all Parties and will require

  substantial judicial resources.

               A CONSENT DECREE SERVES THE BEST INTERESTS OF
                 THE PARTIES AND THE STATE OF MICHIGAN

         10.    On January 4 and 8, 2019, the United States Supreme Court set oral

  argument for March 2018 and ordered expedited briefing on the merits in two

  partisan gerrymandering cases featuring district-by-district claims, Common Cause v.

  Rucho (Sup. Ct. No. 18-422) from North Carolina and Benisek v. Lamone (Sup. Ct. No.

  18-726) from Maryland. The Supreme Court has never ruled on the justiciability of

  district-by-district partisan gerrymandering claims such as those presented in Benisek,

  in Rucho and in this case. The decisions in those cases may strengthen one of the

  parties’ positions herein, or may leave the issue undecided.

         11.    The Secretary and the plaintiffs have agreed that the entry of this

  Consent Decree is an appropriate and fair resolution in light of the Court’s summary

  judgment decision that the plaintiffs have standing, that their claims are justiciable

  under Davis v. Bandemer, 478 U.S. 109 (1986), and that they have presented evidence

  sufficient to support those claims. The Parties recognize the risk of loss at trial

  and/or on appeal and wish to manage said risk and cost by the entry of this Consent

  Decree.




                                                7
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 211-1 filed 01/25/19               PageID.7892        Page 9
                                    of 15


         12.      The Secretary and her legal counsel, the Attorney General, have the

  authority to enter into this Consent Decree under MCL 14.28 and 14.29.

         13.      The Secretary has reviewed fully all of the briefings and proceedings in

  this litigation; her staff and current counsel met with previous counsel from

  Dickinson Wright; and the Secretary has reviewed the merits of this litigation with her

  current counsel from Miller Canfield, which has been appointed as Special Assistant

  Attorneys General.

         14.      After due deliberation and consideration of the merits, costs, and risks in

  this action, the Secretary has concluded that there is a significant risk of loss should

  the case continue to trial on the merits, and it is in the best interest of the State of

  Michigan to enter into this decree subject to the final approval of the Court, which

  will limit the negative impact of past partisan gerrymandering.

         15.      The plaintiffs have likewise been fully advised by their counsel regarding

  the merits, costs, and risks in this action. The plaintiffs have concluded that there is a

  significant risk of loss should the case continue to trial on the merits and through an

  appeal to the Supreme Court, and that it is in their best interests and in the interests of

  voters in the State of Michigan to enter into this decree subject to the final approval

  of the Court.

         16.      The terms of this decree represent a compromise under which the

  plaintiffs agree to dismiss with prejudice their challenges to approximately half of the

  Challenged Districts, and the Secretary agrees to withdraw her opposition to the

                                                8
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 211-1 filed 01/25/19                PageID.7893   Page 10
                                    of 15


   redistricting of the remaining districts (“Enjoined Districts”), as defined further

   below. The Parties understand and stipulate that this Consent Decree is a compromise

   to avoid risk and expense, and that if approved by the Court the Parties will be bound

   by this Consent Decree regardless of future developments including, without limiting

   the generality of the foregoing, any decisions in Rucho or Benisek.

                                 REMEDIAL PROVISIONS

            17.   As to the Enjoined Districts, the Parties agree that the facts set forth

   above and in support of Plaintiffs’ response to the Secretary’s motion for summary

   judgment are true, and that the facts support the conclusion that the Enjoined

   Districts are unconstitutional under the tests stated by this Court and summarized

   above.

            18.   The Parties further agree that no delay in the commencement of this

   action prejudiced the ability of the Secretary to defend this action.

            19.   The Parties seek to resolve fully the controversy between them through

   the entry of this Consent Decree and submission to the Court’s continuing

   jurisdiction as necessary to enforce its provisions through the elections of 2020, after

   which, all Congressional and Legislative districts in Michigan will be drawn by a non-

   partisan Independent Citizens Redistricting Commission.

            20.   A narrowly tailored consent decree is necessary to implement the Parties’

   resolution.



                                                9
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 211-1 filed 01/25/19             PageID.7894     Page 11
                                    of 15


          21.   Therefore, the Parties agree that the list of Enjoined Districts attached

   hereto and made a part hereof should be declared unconstitutional under the First and

   Fourteenth Amendment.

          22.   The use of the Enjoined Districts for any elections after the effective

   date of this Consent Decree shall be permanently enjoined. All other claims of

   plaintiffs related to the remaining Challenged Districts will be deemed dismissed with

   prejudice after entry of this Consent Decree by the Court and exhaustion of any

   related appeals.

          23.   The Enjoined Districts identified in the attachment hereto shall be

   redrawn as set forth in the attachment hereto in a non-partisan manner that is

   consistent with the First and Fourteenth Amendment rights of voters in those

   districts.

          24.    The Parties recognize, and hereby request, that the Michigan Legislature

   should have an opportunity to submit redrawn maps for the Enjoined Districts, which

   is consistent with established law. Wise v. Lipscomb, 437 U.S. 535, 539-40 (1978) (citing

   Connor v. Finch, 431 U.S. 407, 415 (1977)).

          25.   The Legislature is encouraged, to the extent possible, to conduct

   transparent proceedings open to the public when redrawing the Enjoined Districts,

   including inviting public comment.

          26.   The Legislature may file or submit such districts with the Court on or

   before a date to be determined by the Court (“Remedial District Date”), with

                                                 10
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 211-1 filed 01/25/19             PageID.7895       Page 12
                                    of 15


   argument and supporting data sufficient for the Court and the Parties to evaluate the

   proposed remedial districts for compliance with the terms of this Consent Decree.

            27.   Two weeks after the Remedial District Date, the Parties, and any other

   interested persons, may submit briefs advising the Court whether (a) they view the

   Legislature’s proposed remedial districts to be consistent with the First and

   Fourteenth Amendments to the Constitution and/or in compliance with this decree;

   and/or (b) whether there exist alternative district(s) the Court should adopt if the

   Legislature’s proposed remedial districts were determined by the Court to be

   unconstitutional or if the Legislature were to fail to submit redrawn districts on or

   before the Remedial District Date.

            28.    The Parties agree that the Court may, after receiving recommendations

   from the Parties, appoint a Special Master to advise it in evaluating the proposed

   remedial districts.

            29.   This Consent Decree shall be effective immediately upon entry by the

   Court.

            30.   The remedial districts, once approved by the Court and after exhaustion

   of all related appeals thereafter, shall be used for all State House primary and general

   elections until redistricting is completed pursuant to the 2020 census.

            31.   The Court retains jurisdiction under this Consent Decree until further

   order of the Court. Any party may apply at any time for orders necessary or

   appropriate for the interpretation, implementation, enforcement, or modification of

                                              11
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 211-1 filed 01/25/19           PageID.7896        Page 13
                                    of 15


   the terms of this Consent Decree, and for supervision and approval of remaining

   issues. The parties have not agreed regarding the award of fees and costs, and this

   decree does not prohibit future applications to the Court for fees and costs at the

   appropriate time.

                                           Respectfully submitted,

   Dated: January 25, 2019                 /s/Joseph H. Yeager, Jr.

                                           Mark Brewer (P35661)
                                           GOODMAN ACKER P.C.
                                           17000 West Ten Mile, Second Floor
                                           Southfield, MI 48075
                                           Telephone: 248-483-5000
                                           Fax: 248-483-3131
                                           MBrewer@goodmanacker.com

                                           Joseph H. Yeager, Jr. (IN Bar No. 2083-49)
                                           Kevin M. Toner (IN Bar No. 11343-49)
                                           Harmony A. Mappes (IN Bar No. 27237-49)
                                           Jeffrey P. Justman (MN Bar No. 390413)
                                           Daniel R. Kelley (IN 30706-49)
                                           Matthew K. Giffin (IN 31603-49)
                                           Irina Vaynerman (MN 0396759)
                                           FAEGRE BAKER DANIELS LLP
                                           300 North Meridian Street, Suite 2700
                                           Indianapolis, IN 46204
                                           Telephone: 317-237-0300
                                           Jay.Yeager@FaegreBD.com
                                           Kevin.Toner@FaegreBD.com
                                           Harmony.Mappes@FaegreBD.com
                                           Jeff.Justman@FaegreBD.com
                                           Daniel.Kelley@FaegreBD.com
                                           Matt.Giffin@FaegreBD.com
                                           Irina Vaynerman@FaegreBD.com

                                           Counsel for Plaintiffs


                                             12
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 211-1 filed 01/25/19         PageID.7897     Page 14
                                    of 15


                                      /s/ Scott R. Eldridge
                                      Michael J. Hodge
                                      Scott R. Eldridge (P66452)
                                      MILLER, CANFIELD, PADDOCK
                                        & STONE, P.L.C.
                                      One Michigan Avenue, Suite 990
                                      Lansing, MI 48933
                                      Telephone: 517-487-2070
                                      hodge@millercanfield.com
                                      eldridge@millercanfield.com

                                      Special Assistant Attorneys General
                                      And Counsel for Defendant
                                      Jocelyn Benson, Michigan Secretary of State




        So Ordered this ______ day of ____________________, 2019.

                                      ___________________________________
                                      Signed for and on behalf of the panel:

                                      HONORABLE ERIC L. CLAY
                                      United States Circuit Judge

                                      HONORABLE DENISE PAGE HOOD
                                      United States District Judge

                                      HONORABLE GORDON J. QUIST
                                      United States District Judge




                                        13
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 211-1 filed 01/25/19   PageID.7898   Page 15
                                    of 15


     ENJOINED DISTRICTS – MICHIGAN HOUSE OF REPRESENTATIVES


                                       24
                                       32
                                       51
                                       55
                                       60
                                       63
                                       76
                                       91
                                       92
                                       94
                                       95




                                       14
